DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not disclose a second light source device configured to emit second light having a second wavelength band different from the first wavelength band; a first light modulator configured to modulate the first light emitted from the first light source device; and a second light modulator configured to modulate the second light emitted from the second light source device, wherein the first light source device includes a first light emitting element configured to emit excitation light having an excitation wavelength band and a wavelength converter configured to convert the excitation light into the first light having the first wavelength band different from the excitation wavelength band, and the second light source device includes a second light emitting element configured to emit the second light, a diffuser configured to diffuse the second light emitted from the second light emitting element, and an optical element having an aspherical surface, the optical element being disposed on an optical path of the second light between the diffuser and the second light modulator and configured to increase field curvature on the second light modulator.

Furthermore, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iijima to meet the limitations of claim 1, since such a modification would rely on the specification of the instant application and thus require improper hindsight.
Claims 2-7 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882